Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 1 of 15




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 10-cv-02103-PAB-KLM

   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

          Plaintiff,

   and

   IRAQ ABADE, et al.,

          Plaintiffs-Intervenors,

   and

   MARYAN ABDULLE, et al.,

                  Plaintiffs-Intervenors,

   v.

   JBS USA, LLC, d/b/a JBS SWIFT & COMPANY,

          Defendant.


              PLAINTIFFS-INTERVENORS’ RESPONSE IN OPPOSITION TO
             DEFENDANT’S MOTIONS FOR JUDGMENT ON THE PLEADINGS
                         (Docs. 660, 661, 662, 663, 664, and 665)


          Plaintiffs-Intervenors (the “Intervenors”), through their undersigned counsel, hereby

   respond in opposition to Defendant’s Motions for Judgment on the Pleadings of their respective

   complaints. Docs. 661-665 (collectively, the “Motions to Dismiss”). As set forth in greater detail

   below, the Intervenors additionally join in the arguments made by the EEOC in its Response, dated

   April 14, 2020, Doc. 670, in opposition to Defendant’s Motion for Judgment on the Pleadings.

   Doc. 660. In the alternative, if the Court finds that any of the Intervenors’ claims are deficient, the

                                                     1
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 2 of 15




   Intervenors respectfully request that they be given leave to amend their respective Complaints,

   pursuant to Fed. R. Civ. P. 15(a)(2). To this end, certain of the Intervenors have simultaneously

   filed Motions to Amend their operative Complaints.

      1. BACKGROUND

          The EEOC filed its original Complaint in this matter on August 30, 2010. Doc. 1. The

   undersigned counsel subsequently filed separate Complaints for the groups of Intervenors they

   represent, some of which were amended at later dates. Docs. 40, 61, 132, 137, 236, 263, and 504.

   The EEOC’s Complaint pled five claims for relief under Title VII, 42 U.S.C. §§ 2000e-2(a) and

   2000e-3, including: 1) a pattern or practice of discriminatory treatment; 2) failure to accommodate

   religious beliefs and practices; 3) retaliation for requesting religious accommodation; 4) an

   unlawful hostile work environment on the basis of race, national origin, and religion; and 5)

   discriminatory discipline and discharge. Doc. 1 at ¶¶ 44-74.

          In addition to the above claims, which are pled identically to the EEOC in each of the

   Intervenors’ operative complaints, the Intervenors separately bring claims for: 1) retaliation for

   making complaints of discrimination or harassment, under 42 U.S.C. §§ 2000e-3; 2) retaliation

   for making complaints of discrimination or harassment, under 42 U.S.C. § 1981; 3) discriminatory

   treatment because of race, under 42 U.S.C. § 1981; 4) an unlawful hostile work environment on

   the basis of race, under 42 U.S.C. § 1981; 5) discriminatory discipline and discharge, under 42

   U.S.C. § 1981; and, for some plaintiffs, 6) interference with and retaliation for exercising rights

   under the Family and Medical Leave Act (FMLA), 29 U.S.C. § 2617. See Doc. 504 at ¶¶ 61-133.

   The Motions to Dismiss seek the dismissal of certain of these Intervenors’ claims for relief, in




                                                   2
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 3 of 15




   addition to the dismissal of the claims that are pled identically in the EEOC’s and the Intervenors’

   respective operative pleadings.

       2. LEGAL STANDARD

           As noted in the EEOC’s Response, the standards applied by the Court are the same in

   assessing a motion under either Fed. R. Civ. P. 12(b)(6) or 12(c). Park Univ. Enters., Inc. v. Am.

   Cas. Co. of Reading, PA, 442 F.3d 1239, 1244 (10th Cir. 2006); and Krontz v. CNG Logistics,

   LLC, No. 19-4081-SAC, 2020 U.S. Dist. LEXIS 6565, at *2 (D. Kan. Jan. 15, 2020) (citing

   Atlantic Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138, 1160 (10th Cir. 2000). Rule

   12(c) provides that a party may move for judgment on the pleadings after the pleadings are closed,

   “but early enough not to delay trial.” Fed. R. Civ. P. 12(c). A motion under Rule 12(c) “should

   not be granted unless the moving party has clearly established that no material issue of fact remains

   to be resolved and the party is entitled to judgment as a matter of law.” Colony Ins. Co. v. Burke,

   698 F.3d 1222, 1228 (10th Cir. 2012).

           In reviewing the Motions to Dismiss, the Court must accept the factual allegations in the

   Complaints as true, and resolve all reasonable inferences in the plaintiff’s favor. Albers v. Bd. of

   Cty. Comm’rs of Jefferson Cty., Colo., 771 F.3d 697, 700 (10th Cir. 2014). A plaintiff need only

   plead facts sufficient to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

   U.S. 662, 678 (2009). Claims are plausible when the pleadings show “factual content that allows

   the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

   Id. at 678. The complaint need not establish their claims, but rather, must state “enough fact[s] to

   raise a reasonable expectation that discovery will reveal evidence of illegal [conduct].” Twombly,

   550 U.S. at 556. The Intervenors need not plead any particular facts in support of their claims,


                                                      3
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 4 of 15




   though “some facts” are required. Hunt v. Central Consol. School Dist., 951 F.Supp.2d 1136,

   1174 (D.N.M. 2013) (citing Khalik v. United Air Lines, 671 F.3d 1188, 1193 (10th Cir. 2012);

   Erickson v. Pardus, 551 U.S. 89, 93 (2007); Twombly, 550 U.S. at 555). “The issue in reviewing

   the sufficiency of a complaint is not whether the plaintiff will prevail, but whether the plaintiff is

   entitled to offer evidence to support her claims.” Beedle v. Wilson, 422 F.3d 1059, 1063 (10th Cir.

   2005).

            In considering whether a complaint meets Iqbal/Twombly’s facial plausibility standard,

   context matters. Hunt, 951 F.Supp.2d at 1174 (citing Gee v. Pacheco, 627 F.3d 1178, 1185 (10th

   Cir. 2010)). “In the employment discrimination context, the Tenth Circuit has suggested that

   plausibility may require less specific pleadings than in the 42 U.S.C. § 1983 context, ‘because in

   employment discrimination cases where the employers are large corporations, the employee may

   not know who actually fired her or for what reason.’” Id. (quoting Khalik, 671 F.3d at 1193).

            While the same analytical standards apply to Rule 12(c) and Rule 12(b)(6) motions, the

   procedural devices are distinct. Krontz, 2020 U.S. Dist. LEXIS 6565, at *3. “A motion for

   judgment on the pleadings […] theoretically is directed towards a determination of the substantive

   merits of the controversy; thus, courts are unwilling to grant a judgment under Rule 12(c) unless

   it is clear that the merits of the controversy can be fairly and fully decided in this summary

   manner.” Id. (quoting Bushnell Corp. v. ITT Corp., 973 F. Supp. 1276, 1281–82 (D. Kan. 1997);

   5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1369, at 532–33 (2d

   ed. 1990)). Rule 12(c) motions alleging substantive pleading defects are therefore treated

   differently than those alleging procedural pleading defects:

            Where the challenge to a claim is substantive, the motion more comports with the
            usual purpose of a motion under rule 12(c), and judgment in favor of defendant is

                                                     4
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 5 of 15




           appropriate if the challenge is successful. In that case, plaintiff loses not for failure
           to plead certain facts, but because the facts that have been alleged, accepted as true
           for purposes of the motion, nonetheless do not give rise to liability under a
           recognized cause of action.

           If, on the other hand, plaintiff does not state a claim with respect to certain
           allegations because the procedural pleading requirements of Fed.R.Civ.P. 8(a) have
           not been met, judgment for defendant is not necessarily the proper result[…].
           Rather, the court [may] conclude[] in its discretion that plaintiff should be permitted
           to cure the procedural deficiencies by filing an amended complaint.

   Id. at 4 (quoting Bushnell Corp., 973 F. Supp. at 1282).

           In the instant case, the Defendant has moved for dismissal under Rule 12(c) on the grounds

   that the Intervenors have not alleged adequate facts to support their claims 1, rather than that the

   facts as pled do not give rise to liability under any recognized cause of action. See Doc. 665 at 2–

   3. Like dismissal under Rule 12(b)(6), “judgment on the pleadings under Rule 12(c) is a drastic

   remedy that courts should otherwise use sparingly.” Aberkalns v. Blake, 633 F. Supp. 2d 1231,

   1233 (D. Colo. 2009). Therefore, it is appropriate to “employ the routine followed with 12(b)(6)

   motions and grant the plaintiff[-intervenors] an opportunity to seek leave for amending […their]

   complaint to allege additional details” to address deficiencies, if any. Krontz, 2020 U.S. Dist.

   LEXIS 6565, at *6. As more fully set forth in their Motion for Leave to Amend Complaint, filed

   simultaneously with this response, certain of the Intervenors are requesting that the Court grant

   leave to file a second amended complaint, consistent with the command of Fed. R. Civ. P. 15(a)(2),

   that leave of the court to do so shall be given freely, “when justice so requires.”




   1
     Except as to the Intervenors’ pattern and practice claims, religious discrimination claims under Section 1981, and
   religious accommodation claims, which it challenges on legal grounds, and which are addressed below. See Sections
   3(II), 3(III), and 3(IV), infra.

                                                            5
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 6 of 15




       3. ARGUMENT

       I.      The Intervenors Join in the EEOC Response (Doc. 670)

            The Intervenors join in Section III(A) of the EEOC’s Response, see Doc. 670 at 5-9, and

   urge the Court to hold that dismissal under Fed. R. Civ. P. 12(c) is not appropriate at this advanced

   stage of the litigation, and that all of the Intervenors’ claims should proceed on their merits. As

   noted in the EEOC’s Response, in Phase 1 of this matter, the Defendant conducted 50 depositions

   of the Intervenors, the parties exchanged extensive disclosures and discovery responses, and

   multiple Intervenors testified as witnesses at trial. Id.

            Even before this discovery was conducted, the Defendant filed a Motion to Dismiss certain

   of the Intervenors in 2010, see Doc. 38, arguing that there were not sufficient facts alleged that

   Intervenors had exhausted their administrative remedies, challenging whether those Intervenors

   who had not filed a charge were similarly situated to those who had filed a charge, such that the

   former group could “piggyback” on the latter’s exhaustion of their claims, and that the union was

   an essential party. As a result of this Motion to Dismiss, the Abade Intervenors amended their

   Complaint in January 2011. Doc. 52. Defendant did not argue at that time that any of the

   Intervenors’ claims were insufficiently pled. The Motions to Dismiss are just another in a long

   series of motions filed by the Defendant to avoid reaching the merits of the case, and delay its

   resolution in order to discourage the Intervenors – a tactic at which the Defendant has been very

   successful to date.

            Notwithstanding the foregoing, the Intervenors have concurrently sought leave to amend

   their respective Complaints, as explained in greater detail below, to: 1) drop their pattern and

   practice claims, given the results of the Phase 1 trial; 2) clarify any ambiguity with regard to the


                                                      6
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 7 of 15




   particular statutes under which the Intervenors are alleging religious discrimination; and 3) amend

   their factual allegations to include claims for subsequent retaliation. As part of that process, the

   Intervenors will supplement their pleadings with additional facts to further illustrate the sufficiency

   of their claims, and clarify which claims each Intervenor is pursuing.

      II.       The Intervenors Agree to Dismiss Their Pattern and Practice Claims

             The Intervenors maintain that their allegations and evidence of the Defendant’s pattern and

   practice of unlawful behavior towards them remain available to prove their claims, see, e.g., EEOC

   v. Pitre, 908 F.Supp.2d 1165 (D.N.M. 2012), as the systemic nature of Defendant’s discriminatory

   and retaliatory conduct is relevant to the factual context of the Intervenors’ individual claims.

   Notwithstanding this position, the Intervenors agree to drop these claims, see, e.g., Doc. 504 at ¶¶

   61-66, and will not assert them in any of their proposed Amended Complaints.

      III.      The Intervenors Are Not Bringing Claims for Religious Discrimination under
                Section 1981

             The Intervenors do not disagree with the Defendant’s assertion that Section 1981’s

   prohibition on race and national origin discrimination does not extend to the protected class of

   religion. See Doc. 660 at 4. Thus, while the Intervenors’ Title VII claims, including as to religious

   discrimination, are adequately pled and not appropriately dismissed, as are their race and national

   origin discrimination claims under Section 1981, the Intervenors do not assert any claims of

   religious discrimination pursuant to Section 1981, nor do they intend to do so.

      IV.       The Intervenors’ Claims under Title VII and Section 1981 Are Adequately Pled

             The Intervenors join in Section III(C)(1) of the EEOC’s Response, see Doc. 670 at 15-17,

   and assert that their claims are, by their own terms, not limited only to those “based on discipline

   and discharges that occurred in connection with the September 2008 walkout.” Doc. 665 at 7. The

                                                      7
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 8 of 15




   Intervenors’ claims cover the entirety of each of their individual periods of employment, within

   the statutory limitations period, whether or not that employment concluded in or around September

   2008. See, e.g., Doc. 504 at ¶¶ 56-60 (alleging unlawful discriminatory conduct by Defendant that

   occurred subsequent to 2008).

            Furthermore, employment discrimination plaintiffs do not need to establish a prima facie

   case in their complaints to overcome a motion to dismiss under the Rule 12(b)(6) standard. Khalik,

   671 F.3d at 1192 (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 515 (2002); Twombly, 550

   U.S. at 570). As set forth in Swierkiewicz and affirmed in Twombly, the prima facie case is instead

   a “flexible evidentiary standard” that should not be utilized as a “rigid pleading standard.” See

   Twombly, 550 U.S. at 569 (citing Swierkiewicz, 534 U.S. at 512). Nonetheless, “the elements of

   each alleged cause of action help to determine whether Plaintiff[s … have] set forth a plausible

   claim.” Khalik, 671 F.3d at 1192 (citing Swierkiewicz, 534 U.S. at 515; Twombly, 550 U.S. at

   570). The elements of the Intervenors’ claims are set forth below.

               a. Discrimination: Discipline and Discharge

            Discrimination based on race and national origin is shown by establishing the prima facie

   case set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973): that the Intervenors (1)

   are in a protected class, (2) suffered an adverse employment action, and (3) the adverse action

   occurred under circumstances raising an inference of discrimination. Sorbo v. United Parcel Serv.,

   432 F.3d 1169, 1173 (10th Cir. 2005). The standards and burdens are the same for their

   discrimination claims under Section 1981. Durham v. Xerox Corp., 18 F.3d 836, 839 (10th Cir.

   1994).




                                                    8
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 9 of 15




           As noted above, the Motions to Dismiss incorrectly state that all of the Intervenors’ claims

   “are based on discipline and discharges that occurred in connection with the September 2008

   walkout.” See Doc. 665 at 7. There is a great deal of actionable misconduct that the Defendant

   engaged in after that time period that is at issue in this action, and has been set forth in well-pled

   allegations. See, e.g., Doc. 504 at ¶¶ 56-60. That certain of the Intervenors “do not allege they

   participated in the walkout, or were disciplined or discharged for the walkout,” id., does not

   necessitate their dismissal where, as here, their Complaints recite well-pled allegations of unlawful

   discrimination, discipline, and discharge that occurred in the years since the September 2008

   incident. Id.

               b. Religious Accommodation

           The Intervenors join in Section III(C)(2) of the EEOC’s Response, see Doc. 670 at 17-20,

   and urge the Court to hold that the Intervenors’ claims for religious accommodation are not

   precluded, under the law of the case doctrine, by the Court’s rulings in its Phase 1 Findings of

   Facts and Conclusion of Law. See Doc. 665 at 5-6. As noted in the EEOC’s Response, even under

   the holdings of the Phase 1 Order, see Doc. 620, the EEOC or the Intervenors could make a

   showing that specific aggrieved individuals were denied religious accommodation, and suffered

   some additional adverse action. In addition, the Intervenors reiterate that these rulings remain

   subject to revision under Fed. R. Civ. P. 54(b), or pursuant to an eventual en banc ruling of the

   Court of Appeals, reviewing the panel decision in Exby-Stolley v. Board of County Commissioners,

   910 F.3d 1129 (10th Cir. 2018).




                                                     9
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 10 of 15




               c. Retaliation

           The Intervenors can establish their retaliation claims by way of the familiar McDonnell-

    Douglas framework, showing “(1) that [he or] [s]he engaged in protected opposition to

    discrimination, (2) that a reasonable employee would have found the challenged action materially

    adverse, and (3) that a causal connection existed between the protected activity and the materially

    adverse action.” Twigg v. Hawker Beechcraft Corp., 659 F.3d 987, 998 (10th Cir. 2011). Like

    Title VII, Section 1981 prohibits retaliation against those who oppose discrimination. CBOCS

    West, Inc. v. Humphries, 553 U.S. 442, 445–46 (2008). The required showing is identical, and

    thus, “the principles set forth in Title VII retaliation cases apply with equal force” to a 1981

    retaliation claim. Twigg, 659 F.3d at 998.

           The Intervenors need not show that they were subjected to an “ultimate” adverse

    employment action, but rather, that Defendant took a materially adverse action against them.

    Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 61–64, 67–68 (2006). An act is materially

    adverse if it “might have dissuaded a reasonable worker from making or supporting a charge of

    discrimination.” Id. at 68 (internal quotation marks and citation omitted). The “materially

    adverse” standard is lower than the showing adverse action showing required for a discrimination

    claim, and sets a “relatively low bar.” Michael v. Caterpillar Fin. Servs. Corp., 496 F.3d 584,

    595–96 (6th Cir. 2007).

           As set forth in the Intervenors’ operative Complaints, they were subjected to harassment,

    including racial invective and verbal and physical abuse, and disciplined or discharged in

    retaliation for requesting religious accommodations or complaining about unlawful treatment by

    co-workers and supervisors. See, e.g., Doc. 504 at ¶¶ 12-31. The Intervenors have provided


                                                    10
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 11 of 15




    individual examples in support of these allegations in their pleadings. See, e.g., id. at ¶¶ 59(l)-

    59(m). In the event that the Court holds that more detailed allegations are warranted, the record of

    the case is replete with examples, and the Intervenors respectfully request that they be granted

    leave to amend their Complaints, in order to provide these details.

               d. Hostile Work Environment

           Like their discrimination and retaliation claims, the Intervenors’ hostile work environment

    claims are analyzed the same way whether under Title VII and Section 1981. Aramburu v. Boeing

    Co., 112 F.3d 1398, 1410 (10th Cir. 1997). A claim of hostile work environment harassment is

    established showing that “under the totality of the circumstances (1) the harassment was pervasive

    or severe enough to alter the terms, conditions, or privilege of employment, and (2) the harassment

    was racial or stemmed from racial animus.’” Bloomer v. United Parcel Service, Inc., 94 Fed.

    Appx. 820, 825 (10th Cir. 2004) (quoting Witt v. Roadway Express, 136 F.3d 1424, 1432 (10th

    Cir. 1998)). Severity alone can satisfy the first prong of the inquiry, as with a single serious

    incident; pervasiveness can also satisfy it, as with “a relentless pattern of lesser harassment that

    extends over a long period of time.” Tademy v. Union Pacific Corp., 614 F.3d 1132, 1144 (10th

    Cir. 2008). While the offensiveness of the work environment is a subjective and objective inquiry,

    the Intervenors “need not demonstrate psychological harm,” nor show that their work “suffered as

    a result of the harassment.” Walker v. United Parcel Service of America, Inc., 76 Fed.Appx. 881,

    885 (10th Cir. 2003) (unpublished) (citing Penry v. Fed. Home Loan Bank of Topeka, 155 F.3d

    1257, 1261 (10th Cir. 1998)). Further, there is no requirement that the Intervenors show that they

    suffered an independent harm in order to make their hostile work environment claims actionable.

    See Harris v. Forklift Systems, Inc., 510 U.S. 17, 22 (1993) (noting that, “the very fact that the


                                                    11
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 12 of 15




    discriminatory conduct was so severe or pervasive that it created a work environment abusive to

    employees because of their race, gender, religion, or national origin offends Title VII's broad rule

    of workplace equality.”).

            As set forth in the Intervenors’ operative Complaints, they were subjected to racial

    invective, verbal and physical abuse, and disparate treatment by the Defendant because of their

    race, national origin, and religion, or in retaliation for their requests for accommodation or

    complaints of unlawful treatment. See, e.g., Doc. 504 at ¶¶ 12-31. These well-pled allegations

    include examples of extraordinarily hostile racial invective that was directed at the Intervenors. Id.

    at ¶¶ 23-24. In the event that the Court holds that more detailed allegations are warranted, the

    record of the case is replete with examples, and the Intervenors respectfully request that they be

    granted leave to amend their Complaints, in order to provide these details.

       V.      The Intervenors Should Be Given Leave to Amend in the Alternative

            As noted in EEOC’s Response, see Doc. 670 at 22-24, the more efficient way for JBS to

    obtain the additional facts that it argues are not present in the Complaints is to move forward with

    the case to Phase 2 discovery, consistent with the parties’ proposals. See Docs. 634, 635, 638, and

    657-659. In the event that the Court nevertheless feels that additional factual allegations are

    required before this next stage of the litigation occurs, the appropriate course of action would be

    to seek to include those facts in an amended complaint, rather than dismiss any claims outright.

    Indeed, the authorities cited by the Defendant in the Motions to Dismiss do not themselves support

    dismissal without an opportunity to amend. See Carzorla, 2013 U.S. Dist. LEXIS 201174, at *24-

    25; and EEOC v. Dolgencorp, LLC, No. 3:17-CV-023-MPM-RP, 2017 U.S. Dist. LEXIS 181061,

    at *6 (N.D. Miss. Nov. 1, 2017).


                                                     12
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 13 of 15




           Under Rule 15, a district court “should freely give leave [to amend a complaint] when

    justice so requires.” Fed. R. Civ. P. 15 (a)(2). “The liberal granting of motions for leave to amend

    reflects the basic policy that pleadings should enable a claim to be heard on its merits.” Calderon

    v. Kan. Dept. of Soc. & Rehab. Servs.,181 F.3d 1180, 1186 (10th Cir. 1999); see Minter v. Prime

    Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (“The purpose of [Rule 15] is to provide litigants

    ‘the maximum opportunity for each claim to be decided on its merits rather than on procedural

    niceties.’” (quoting Hardin v. Manitowoc-Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982)));

    Foman v. Davis, 371 U.S. 178, 182 (1962) (“If the underlying facts . . . may be a proper subject of

    relief, [the plaintiff] ought to be afforded an opportunity to test his claim on the merits.”). As a

    matter of policy, “Rule 15 . . . was designed to facilitate the amendment of pleadings except where

    prejudice to the opposing party would result.” Minter, 451 F.3d at 1207-08 (quoting United States

    v. Hougham, 364 U.S. 310, 316 (1960)). The Defendant can point to no prejudice that would result

    from permitting the Intervenors to clarify their claims prior to the commencement of Phase 2;

    indeed, the interests of justice and all of the parties are served by providing the Intervenors with

    opportunity to clarify any claims that the Court believes are inadequately pled, before the instant

    litigation proceeds further.

           As such, the Abade and Abdi Intervenors are simultaneously moving to amend their

    respective Complaints to add additional detail regarding each of the Intervenors.

       4. CONCLUSION

           For the foregoing reasons, the Motions to Dismiss should be denied in their entirety, and

    the Intervenors’ claims permitted to proceed to Phase 2 of this litigation, except where the

    Intervenors do not dispute the bases for dismissal, as described in Sections 3(II) and 3(III), supra.


                                                     13
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 14 of 15




    In the alternative, the Intervenors request that any dismissal be entered without prejudice, and with

    leave to amend their operative Complaints in this matter.

    Dated: April 14, 2020

                                                          Respectfully Submitted,


                                                                 s/ Diane King
                                                          Diane King, Esq.
                                                          King & Greisen, LLP
                                                          1670 York St
                                                          Denver CO 80206
                                                          Phone: (303) 298-9878
                                                          Fax: (303) 298-9879
                                                          Email: king@kinggreisen.com


                                                                 s/ David Lichtenstein
                                                          David Lichtenstein, Esq.
                                                          Law Office of David Lichtenstein, LLC
                                                          1556 Williams St, Suite 100
                                                          Denver CO 80218-1661
                                                          Phone: (303) 831-4750
                                                          Fax: (303) 863-0835
                                                          Email: dave@lichtensteinlaw.com

                                                          Counsel for the Abade, Asad Abdi, and
                                                          Nafiso Abdi Intervenors


                                                                 s/ Raja Raghunath
                                                          Raja Raghunath, Esq.
                                                          Workplace Rights Project
                                                          PO Box 372299
                                                          Denver CO 80237
                                                          Phone: (720) 808-1231
                                                          Fax: (720) 278-7814
                                                          Email: raghunathlawfirm@gmail.com

                                                          Counsel for the Abdulle Intervenors



                                                     14
Case 1:10-cv-02103-PAB-KLM Document 671 Filed 04/14/20 USDC Colorado Page 15 of 15




                                                    s/ James Chiu
                                             James Chiu, Esq.
                                             Law Office of James Chiu
                                             1776 Vine St
                                             Denver CO 80206
                                             Phone: (970) 690-0955
                                             Fax: (970) 353-9866
                                             Email: james@chiulawoffice.com

                                             Counsel for the Adan Intervenors




                                        15
